Citation Nr: 1445789	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Veteran is represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1988 to September 1997.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for a psychiatric disability is remanded. 


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for a psychiatric disability was denied in an April 1998 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights via a May 1998 letter, he did not perfect an appeal thereafter.  

2.  The evidence submitted since the unappealed rating decision in April 1998, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim.   


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a psychiatric disability is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. 3.156 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In October 1997, the Veteran filed a claim of entitlement to service condition for depression, which was denied in an April 1998 rating decision.  The Veteran was provided notice of the rating decision and notice of his appellate rights via a May 1998 letter, but he did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.  See 38 C.F.R. § 3.156(b) (2013).  Consequently, the April 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

In April 2008, the Veteran filed a claim to reopen the previously adjudicated claim of entitlement to service connection for depression.  As a preliminary matter, the Board will address whether the Veteran's April 2008 claim constitutes an independent claim from the October 1997 claim.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and other evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  When determining whether a claim is independent from a previously adjudicated claim, VA must consider whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); 38 U.S.C.A. 7104(b) (West 2002 & Supp. 2013).  

When the Veteran filed his first claim in October 1997, he stated that he was seeking service connection for depression.  In a November 1997 VA examination, the Veteran reported symptoms of mood swings, depression, poor concentration, irritability, suicidal ideations, anhedonia, and insomnia.  The evidence of record at the time contained diagnoses of "recurrent major depressive episodes with hypomanic episodes."  After the April 1998 rating decision, the Veteran reported symptoms of irritability, anger, and depression, and the evidence of record contained a diagnosis of mood disorder.  Thus, the Veteran is currently experiencing symptoms that also served, at least in part, as the basis of his October 1997 claim.  Because an element of the current claim was adjudicated in the April 1998 rating decision, the current claim of entitlement to service connection for a mood disorder is not independent from the October 1997 claim.  Velez, 23 Vet. App. at 204.  

In October 1997, the Veteran submitted a claim of entitlement to service connection for a psychiatric disability, which was denied in an April 1998 rating decision.  In April 2008, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a psychiatric disability.  In an April 2009 rating decision, the RO reopened the Veteran's claim, but ultimately denied the claim on the merits.  Although the RO reopened the Veteran's claim, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board must decide that new and material evidence has been presented before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

At the time of the RO's April 1998 rating decision, the evidence of record consisted of the Veteran's service treatment records and a November 1997 VA examination.  The RO denied the Veteran's claim, finding that the evidence of record was insufficient to establish that the Veteran's depression was incurred in or caused by service.  Since the September 2005 rating decision, the Veteran submitted updated VA treatment records, private treatment records, and a written statement asserting that his depression is causally related to his service-connected lumbar spine disability.  

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  With respect to whether this evidence is material, the Board observes that the previous denial of the Veteran's service connection claim was based on a lack of evidence establishing a nexus between the Veteran's current disability and his active duty.  The Veteran submitted a statement wherein he claims that his depression is caused by his service-connected lumbar spine disability.  This avenue for service connection was not addressed in the April 1998 rating decision.  As such, the Board finds that the evidence submitted since the April 1998 rating decision is material.  Consequently, the Veteran has submitted both new and material evidence since the April 1998 rating decision and thus, the claim is reopened.  See Shade, 24 Vet. App. at 117.  


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a psychiatric disability is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran seeks service connection for a psychiatric disability.  The post-service evidence of record includes diagnoses of mood disorder and personality disorder.
The Board notes that congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation.  "Defects" are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90, 56 Fed. Reg. 45711 (1990).  Congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9 (2013); see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  Thus, service connection for a personality disorder is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2013).   However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127. Consequently, to the extent that the Veteran's claim concerns a personality disorder, service connection may be granted for any superimposed psychiatric disability.

With respect to the Veteran's claim of entitlement to service connection for a psychiatric disability, a remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In November 2011, the Veteran underwent a VA examination.  After reviewing the Veteran's claims file and administering a clinical examination, the examiner provided diagnoses of personality disorder, mood disorder, and polysubstance dependence, in reported remission.  As a result of this examination, the examiner opined as follows:

It is less likely as not it is as likely as not [sic] that the mood disorder [not otherwise specified] is due to the [V]eteran's service-connected lumbar spine degenerative disc disease.  The [V]eteran initially sought mental health treatment in 2008.  A review of the treatment notes reflect that the [V]eteran was experiencing significant anger, which was impacting relationships with family members.  He was also involved in multiple incidents of violent behavior that caused him to be arrested.  The [V]eteran also reported difficulty maintaining a job.  It is most likely that the mood disorder [not otherwise specified] is associated with these recent stressors, which have improved since 2008.

The undersigned would have to resort to mere speculation to opine whether the service-connected lumbar spine degenerative disc disease aggravates the mood disorder [not otherwise specified].

First, it is unclear what the VA examiner's opinion is with regard to the etiological relationship, if any, between the Veteran's mood disorder and his service-connected lumbar spine disability.  The examiner opined that "it is less likely as not it is as likely as not that the mood disorder [not otherwise specified] is due to the [V]eteran's service-connected lumbar spine degenerative disc disease."  As such, the Board finds that a remand is required in order to obtain clarification.     

Second, with respect to aggravation, the examiner concluded that an etiological opinion could not be reached without resorting to speculation.  However, the examiner did not provide a reason or rationale as to why speculation was required.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence"); Stefl v. Nicholson, 21Vet.App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that a remand is required in order to obtain a rationale to support the examiner's opinion regarding aggravation. 

Third, the November 2011 VA examiner did not address the evidence of record supporting the Veteran's assertion that his depression is related to his service-connected lumbar spine disability.  The examiner's report indicates that the Veteran's depression is, in part, precipitated by his back surgeries.   However, this evidence is not discussed in the examiner's opinion.  Thus, the examiner's opinion is inadequate because it does not address evidence of record that supports the Veteran's claim.  

Fourth, the examiner's opinion that the Veteran's mood disorder is likely caused by the Veteran's inability to maintain a job conflicts with the information contained in the examiner's report and the evidence of record.  The examiner opined that the Veteran's current mood disorder is more likely related to his "difficulty maintaining a job" than his service-connected back injury.  However, absent from the examiner's report is any reference to the Veteran having difficulty maintaining a job.  To the contrary, the examiner's report indicates that the Veteran has worked at Lowe's for the past five years.  The evidence of record confirms that the Veteran has worked full-time at Lowe's for the past five years, but has recently started taking leave under the Family Medical Leave Act due to his lumbar spine disability.  A February 2008 VA treatment record contains a single reference to the Veteran losing jobs in the past due to his anger issues.  However, at that time, the Veteran had been employed full time at Lowe's for approximately two years.  The November 2011 report does not identify the evidence upon which the examiner relied, but it appears that the examiner's opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  

Based on the above, the Board finds that the November 2011 examination, with respect to the Veteran's psychiatric disabilities, is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connected claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion or afford the Veteran another VA examination.

Accordingly, the case is remanded for the following action:

1. The Veteran's claims file must be reviewed by the November 2011 VA examiner to obtain a supplemental opinion.  The examiner must review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment and personnel records, post-service treatment records, and the lay statements of record.  After reviewing the evidence of record, the examiner must:

a.  Provide an opinion as to whether any previously or currently diagnosed psychiatric disability was incurred in or due to his active duty, or due to or aggravated by a service-connected disability, paying particular attention to the Veteran's lumbar spine disability.  In doing so, the examiner must specifically consider and discuss the Veteran's lay assertions regarding his symptoms of depression and its precipitating factors.  

b.  Provide an opinion as to whether any previously or currently diagnosed psychiatric disability was superimposed on a personality disorder during or as the result of the Veteran's active duty.  In addressing this question, the examiner is advised that personality disorders are considered to be congenital or developmental defects and thus, necessarily pre-exist a veteran's military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.
 
2.  If the November 2011 examiner is unavailable or unable to render the requested supplemental opinion, the Veteran must be afforded another VA examination.  All pertinent symptomology and findings must be reported in detail.  

The examiner must review all pertinent records associated with the claims file, including, but not limited to, the Veteran's service treatment and personnel records, post-service treatment records, and the lay statements of record.  After reviewing the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must:

a.  Provide an opinion as to whether any previously or currently diagnosed psychiatric disability was incurred in or due to his active duty, or due to or aggravated by a service-connected disability, paying particular attention to the Veteran's lumbar spine disability.  In doing so, the examiner must specifically consider and discuss the Veteran's lay assertions regarding his symptoms of depression and its precipitating factors.  

b.  Provide an opinion as to whether any previously or currently diagnosed psychiatric disability was superimposed on a personality disorder during or as the result of the Veteran's active duty.  In addressing this question, the examiner is advised that personality disorders are considered to be congenital or developmental defects and thus, necessarily pre-exist a veteran's military service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.


3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


